


Exhibit 10.4


RESIGNATION, CONSENT AND APPOINTMENT AGREEMENT AND AMENDMENT AGREEMENT
(Solana Resources Limited)


This Resignation, Consent and Appointment Agreement (this “Agreement”) is
effective as of May 17, 2012 (the “Effective Date”), by and among BNP PARIBAS
(“BNP”), in its capacity as Administrative Agent and Global Coordinator (in such
capacities, the “Existing Agent”) and in its capacity as Issuing Bank, under
that certain Credit Agreement and other Loan Documents referred to below, the
Successor Agent (as defined below) , the Successor Issuing Bank (as defined
below), the Successor Global Coordinator (as defined below) and the other
parties hereto. Capitalized terms defined in the Credit Agreement have the same
meanings when used herein unless otherwise defined herein.
RECITALS
WHEREAS, the Existing Agent serves as Administrative Agent and Global
Coordinator under (a) the Credit Agreement dated as of July 30, 2010, as amended
by that First Amendment to Credit Agreement dated as of August 31, 2010, that
Second Amendment to Credit Agreement dated as of November 5, 2010, that Third
Amendment to Credit Agreement dated as of January 20, 2011 (as amended,
restated, supplemented or otherwise modified, the “Credit Agreement”), among
Solana Resources Limited (the “Borrower”), the Existing Agent and the other
financial institutions party thereto, and Gran Tierra Energy Inc., as Parent
Guarantor, and (b) the other Loan Documents (as defined in the Credit
Agreement);
WHEREAS, the Existing Agent desires to resign as Administrative Agent and Global
Coordinator under the Credit Agreement, the other Loan Documents (as defined in
the Credit Agreement) and any other documents referred to in the Credit
Agreement as to which the Existing Agent is acting as an administrative agent
and/or global coordinator thereunder (collectively, as amended, restated,
supplemented or otherwise modified, the “Loan Documents”);
WHEREAS, the Majority Lenders and the Borrower, by entering into this Agreement,
are consenting to the appointment of Wells Fargo Bank, National Association
(“Wells Fargo”) as successor Administrative Agent (in such capacity, the
“Successor Agent”) and successor Global Coordinator (in such capacity, the
“Successor Global Coordinator”) under the Credit Agreement and the other Loan
Documents and each of the Successor Agent and Successor Global Coordinator, by
entering into this Agreement, accepts such appointment;
WHEREAS, BNP serves as an Issuing Bank (the “Existing Issuing Bank”) under the
Credit Agreement and desires to resign as an Issuing Bank thereunder; and
WHEREAS, the Borrower, the Successor Agent, the Successor Global Coordinator and
the Majority Lenders, by entering into this Agreement, are consenting to the
appointment of Wells Fargo as a successor Issuing Bank (in such capacity, the
“Successor Issuing Bank”) under the Credit Agreement and the Successor Issuing
Bank, by entering into this Agreement, accepts such appointment.     
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged, the parties hereto hereby agree as follows:

1

--------------------------------------------------------------------------------






Section 1. Resignation, Consent and Appointment.


(a)     As of the Effective Date (i) the Existing Agent hereby resigns as the
Administrative Agent as provided under the Credit Agreement and shall have no
further obligations in such capacity under the Credit Agreement and the other
Loan Documents, except to the extent of any obligation expressly stated in the
Credit Agreement or other Loan Documents as surviving any such resignation; (ii)
the Existing Agent hereby resigns as the Global Coordinator as provided under
the Credit Agreement and shall have no further obligations in such capacity
under the Credit Agreement and the other Loan Documents, except to the extent of
any obligation expressly stated in the Credit Agreement or other Loan Documents
as surviving any such resignation; (iii) the Majority Lenders appoint Wells
Fargo as successor Administrative Agent under the Credit Agreement and the other
Loan Documents, and the Borrower hereby consents to such appointment; (iv) the
Majority Lenders appoint Wells Fargo as successor Global Coordinator under the
Credit Agreement and the other Loan Documents, and the Borrower hereby consents
to such appointment; (v) Wells Fargo hereby accepts its appointment as Successor
Agent under the Credit Agreement and the other Loan Documents; (vi) Wells Fargo
hereby accepts its appointment as Successor Global Coordinator under the Credit
Agreement and the other Loan Documents and (vii) the parties hereto authorize
each of the Existing Agent, the Successor Agent and the Successor Global
Coordinator to prepare, enter into, execute, record and/or file any and all
notices, certificates, instruments, Uniform Commercial Code financing
statements, Personal Property Security Act financing statements and/or other
documents or agreements (including, without limitation, filings in respect of
any collateral, and assignments, amendments or supplements to any UCC financing
statements, Personal Property Security Act financing statements, mortgages,
deeds of trust, security agreements, pledge agreements, intellectual property
security agreements, certificates of title, stock powers, account control
agreements, intercreditor agreements, or other Loan Documents), as the Existing
Agent, the Successor Agent or the Successor Global Coordinator deems reasonably
necessary or desirable to effect or evidence (of public record or otherwise) the
transactions herein contemplated, including but not limited to the resignation
of the Existing Agent and the appointment of the Successor Agent and the
Successor Global Coordinator and any amendments to the Credit Agreement and Loan
Documents set forth herein, and to maintain the validity, perfection, priority,
of, or assign to the Successor Agent, any and all liens and security interests
in respect of any and all collateral, and each of the Borrower, the Existing
Agent, the Successor Agent and the Successor Global Coordinator hereby agrees to
execute and deliver (and the Borrower agrees to cause each applicable Guarantor
and/or other guarantor or grantor of collateral to execute and deliver) any
documentation reasonably necessary or reasonably requested by the Existing
Agent, the Successor Agent or Successor Global Coordinator to evidence such
resignation and appointment or such amendments or to maintain the validity,
perfection or priority of, or assign to the Successor Agent, any such liens or
security interests, or to maintain the rights, powers and privileges afforded to
the Administrative Agent or Global Coordinator under any of the Loan Documents.
(b)    As of the Effective Date (i) BNP hereby resigns as an Issuing Bank as
provided under the Credit Agreement and shall have no further obligations in
such capacity under the Credit Agreement and the other Loan Documents, except
(A) to the extent of any obligation expressly stated in the Credit Agreement or
other Loan Documents as surviving any such resignation and (B) with respect to
any Letter of Credit issued by it that is outstanding on the Effective Date (as
set forth on Schedule 1 hereto, collectively, the “Residual Letters of Credit”),
which until such Residual Letter of Credit is replaced, terminated or otherwise
expired shall remain the obligation of the Existing Issuing Bank in accordance
with the terms of the Credit Agreement; (ii) the Borrower, the Successor Agent
and the Majority Lenders

2

--------------------------------------------------------------------------------




consent to the appointment of Wells Fargo as a successor Issuing Bank under the
Credit Agreement; and (iii) Wells Fargo hereby accepts its appointment as
Successor Issuing Bank under the Credit Agreement.
(c)     The parties hereto hereby confirm that the Successor Agent succeeds to
the rights and obligations of the Administrative Agent under the Credit
Agreement and the other Loan Documents and becomes vested with all of the
rights, powers, privileges and duties of the Administrative Agent under the
Credit Agreement and the other Loan Documents, and the Existing Agent is
discharged from all of its duties and obligations as the Administrative Agent
under the Credit Agreement and the other Loan Documents (except to the extent of
any obligation expressly stated in the Credit Agreement or other Loan Document
as surviving any such resignation), in each case as of the Effective Date.
(d)     The parties hereto hereby confirm that the Successor Global Coordinator
succeeds to the rights and obligations of the Global Coordinator under the
Credit Agreement and the other Loan Documents and becomes vested with all of the
rights, powers, privileges and duties of the Global Coordinator under the Credit
Agreement and the other Loan Documents, and the Existing Agent is discharged
from all of its duties and obligations as the Global Coordinator under the
Credit Agreement and the other Loan Documents (except to the extent of any
obligation expressly stated in the Credit Agreement or other Loan Document as
surviving any such resignation), in each case as of the Effective Date.
(e)    The parties hereto hereby confirm that the Successor Issuing Bank
succeeds to the rights and obligations of the Existing Issuing Bank under the
Credit Agreement and becomes vested with all of the rights, powers, privileges
and duties of the Existing Issuing Bank under the Credit Agreement, and the
Existing Issuing Bank is discharged from all of its duties and obligations as an
Issuing Bank under the Credit Agreement and the other Loan Documents (except (i)
to the extent of any obligation expressly stated in the Credit Agreement or
other Loan Document as surviving any such resignation and (ii) with respect to
any Residual Letter of Credit, which until such Residual Letter of Credit is
replaced, terminated or otherwise expired shall remain the obligation of the
Existing Issuing Bank in accordance with the terms of the Credit Agreement), in
each case as of the Effective Date.
(f)    The parties hereto hereby confirm that, as of the Effective Date, all of
the protective provisions, indemnities, and expense obligations under the Credit
Agreement and the other Loan Documents continue in effect for the benefit of the
Existing Agent, its sub-agents and their respective affiliates, officers,
directors, trustees, employees, advisors, agents and controlling Persons in
respect of any actions taken or omitted to be taken by any of them while the
Existing Agent was acting as Administrative Agent or Global Coordinator or
thereafter pursuant to or in furtherance of the provisions of this Agreement,
and inure to the benefit of the Existing Agent. The parties hereto agree that
the Successor Agent and the Successor Global Coordinator shall have no liability
for any actions taken or omitted to be taken by the Existing Agent while it
served as the Administrative Agent or Global Coordinator, as the case may be,
under the Credit Agreement and the other Loan Documents or for any other event
or action related to the Credit Agreement that occurred prior to the
effectiveness of this Agreement. The parties hereto agree that the Existing
Agent shall have no liability for any actions taken or omitted to be taken by
the Successor Agent as the Administrative Agent or the Successor Global
Coordinator as Global Coordinator under the Credit Agreement and the other Loan
Documents.
(g)    The parties hereto hereby confirm that, as of the Effective Date, all of
the protective provisions, indemnities, and expense obligations under the Credit
Agreement and the other Loan Documents continue in effect for the benefit of the
Existing Issuing Bank, its sub-agents and their

3

--------------------------------------------------------------------------------




respective affiliates, officers, directors, trustees, employees, advisors,
agents and controlling Persons in respect of any actions taken or omitted to be
taken by any of them while the Existing Issuing Bank was acting as an Issuing
Bank (including following the Effective Date until such time as no Residual
Letters of Credit remain issued and outstanding) and inure to the benefit of the
Existing Issuing Bank. The parties hereto agree that the Successor Issuing Bank
shall have no liability for any actions taken or omitted to be taken by the
Existing Issuing Bank while the Existing Issuing Bank served as an Issuing Bank
under the Credit Agreement and the other Loan Documents or for any other event
or action related to the Credit Agreement that occurred prior to the
effectiveness of this Agreement. The parties hereto agree that the Existing
Issuing Bank shall have no liability for any actions taken or omitted to be
taken by the Successor Issuing Bank as an Issuing Bank under the Credit
Agreement and the other Loan Documents.
(h)     The Existing Agent hereby assigns to the Successor Agent, effective on
and after the Effective Date, any powers of attorney, liens, or security
interests and all other rights and interests granted to the Existing Agent, for
the ratable benefit of the Lenders and any other secured parties on whose behalf
it may be acting under any security documents included within the Loan Documents
(collectively, the “Secured Parties”), under the Credit Agreement and other Loan
Documents, and the Successor Agent hereby accepts the benefit of all such powers
of attorney, liens and security interests and other rights and interests, for
its benefit and for the ratable benefit of the Secured Parties.
(i)    On and after the Effective Date, all possessory collateral held by the
Existing Agent for the benefit of the Secured Parties shall be deemed to be held
by the Existing Agent as agent and bailee for the Successor Agent for the
benefit and on behalf of the Successor Agent and the Secured Parties until such
time as such possessory collateral has been delivered to the Successor Agent.
Without limiting the generality of the foregoing, any reference to the Existing
Agent in any publicly filed document, to the extent such filing relates to the
liens and security interests in any collateral assigned hereby and until such
filing is modified to reflect the interests of the Successor Agent, shall, with
respect to such liens and security interests, constitute a reference to the
Existing Agent as collateral representative of the Successor Agent (provided
that the parties hereto agree that the Existing Agent’s role as such collateral
representative shall impose no further duties, obligations or liabilities on the
Existing Agent, including, without limitation, any duty to take any type of
direction regarding any action to be taken against such collateral, whether such
direction comes from the Successor Agent, the Secured Parties or otherwise, and
the Existing Agent shall have the full benefit of all of the protective
provisions of Article XI and Section 12.03 of the Credit Agreement, while
serving in such capacity). The Existing Agent agrees to deliver all possessory
collateral to the Successor Agent on or promptly following the Effective Date,
and the Successor Agent agrees to take possession thereof upon such tender by
the Existing Agent.
Section 2. Amendment to Credit Agreement.
Each of the parties hereto agree that Section 1.02 of the Credit Agreement is
hereby amended by replacing the reference to “BNP Paribas” in the definition of
(i) “Arranger” with a reference to “Wells Fargo Securities, LLC” and (ii) “Prime
Rate” with a reference to “Wells Fargo Bank, National Association.”
Section 3. Waiver of Notices.
The Borrower and the Majority Lenders hereby waive any notice, timing or other
requirement of the Credit Agreement or the other Loan Documents (including,
without limitation, pursuant to Section 11.06 of the Credit Agreement) related
to the resignation of the Existing Agent (in its capacity as

4

--------------------------------------------------------------------------------




Administrative Agent and Global Coordinator) and/or the Existing Issuing Bank or
the appointment or designation of the Successor Agent, the Successor Global
Coordinator and/or the Successor Issuing Bank.
Section 4. Representations and Warranties.
Each party hereto hereby represents and warrants on and as of the Effective Date
that it is legally authorized to enter into and has duly executed and delivered
this Agreement.
Section 5. Notices. Commencing as of the Effective Date, notices to the
Successor Agent, the Successor Global Coordinator and the Successor Issuing Bank
in respect of the Credit Agreement or any other Loan Document shall be directed
as follows (and any notice provisions of the Credit Agreement and the other Loan
Documents are hereby amended to reflect such notice information):
Wells Fargo Bank, N.A.
Attn: Yvette McQueen
1525 West W.T. Harris Boulevard
MAC D1109-019
Charlotte, NC 28262
Fax: 704 590 2782
Phone: 704 590 2706
Yvette.mcqueen@wellsfargo.com


Section 6. Miscellaneous.
6.01. Return of Payments. In the event that, after the Effective Date, the
Existing Agent receives any principal, interest or other amount owing to any
Lender or the Successor Agent under the Credit Agreement or any other Loan
Document, or receives any instrument, agreement, report, financial statement,
insurance policy, notice or other document in its capacity as Existing Agent,
the Existing Agent agrees to promptly forward the same to the Successor Agent
and to hold the same in trust for the Successor Agent until so forwarded. The
parties hereto agree that any provision of any of the Loan Documents directing
the Borrower to make payment to the Existing Agent shall be hereby amended to
direct the Borrower to make payment to the account designated by the Successor
Agent to the Borrower from time to time.
6.02. Agency Fees.
(a) The Existing Agent agrees to pay to the Successor Agent, such Successor
Agent’s ratable share of all agency fees actually paid to the Existing Agent in
advance under or in connection with the Credit Agreement, determined based on
the portion of the period for which such fees were actually paid in advance from
the Effective Date to the end of such period.
(b) The Borrower agrees to pay to the Successor Agent, from and after the next
due date therefor, the same agency fees that were payable to the Existing Agent
under or in connection with the Credit Agreement.
6.03 Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties hereto.

5

--------------------------------------------------------------------------------




6.04. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which taken together
shall be one and the same instrument. Delivery of this Agreement by facsimile or
email transmission or other electronic means shall be effective as delivery of a
manually executed counterpart hereof.
6.05. Headings. The paragraph headings used in this Agreement are for
convenience only and shall not affect the interpretation of any of the
provisions hereof.
6.06. Interpretation. This Agreement is a Loan Document for all purposes under
the Credit Agreement.
6.07. APPLICABLE LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND BE CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK) WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES.
[Signature page follows]





6

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and made effective as of the date first written above.


BNP PARIBAS,
as Existing Agent, Existing Issuing Bank and as the existing Lender
By:    /s/ Mylene Dao
Name:    Mylene Dao
Title:    SF Credit Manager






By:    /s/ PJ De Filippis
Name:    PJ De Filippis
Title:    Managing Director







7

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and made effective as of the date first written above.


WELLS FARGO BANK, NATIONAL ASSOCIATION
as Successor Agent, Successor Global Coordinator and Successor Issuing Bank
By:    /s/ Ronald A Mahle
Name: Ronald A Mahle
Title: Managing Director







8

--------------------------------------------------------------------------------




Accepted and Agreed as of the Effective Date:


SOLANA RESOURCES LIMITED:
By:    /s/ Heather Campbell
Name: Heather Campbell
Title: Assistant Secretary




GRAN TIERRA ENERGY INC.




By:    /s/ James Rozon
Name: James Rozon
Title: Acting Chief Financial Officer







9

--------------------------------------------------------------------------------




Schedule 1
Residual Letters of Credit


None
 

10